Name: Commission Regulation (EEC) No 533/84 of 29 February 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/30 Official Journal of the European Communities 1 . 3 . 84 COMMISSION REGULATION (EEC) No 533/84 of 29 February 1984 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and m particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2866/83 (3), as last amended by Regulation (EEC) No 468/84 (4) ; Whereas , in the absence of the indicative price for the 1984/85 marketing year for colza and rape seed, in case of advance fixing for July and August 1984, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1984/85 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1984/85 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2866/83 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . 2 . The amount of the subsidy in the case of advance fixing for July and August 1984 will , however, for colza and rape seed, be confirmed or replaced as from 1 March 1984 to take into account the indicative price which is fixed for these products for the 1984/85 marketing year . Article 2 This Regulation shall enter into force on 1 March 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 February 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (J) OJ No L 162, 12 . 6 . 1982, p. 6 . 0 OJ No L 282, 14 . 10 . 1983 , p . 33 . (4) OJ No L 53 , 24 . 2 . 1984, p. 31 . 1 . 3 . 84 No L 60/31Official Journal of the European Communities ANNEX to the Commission Regulation of 29 February 1984 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No ex 12.01 ex 12.01 Description Colza and rape seed Sunflower seed Subsidy 9,827 19,212 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of March 1984 April 1984 May 1984 June 1984 July 1984 August 1984 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 9,827 19,212 10,980 19,829 10,980 19,921 10,739 20,476 6,360 (') 20,295 6,360 (') (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council 's deci ­ sion .